COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Reehan Malik v. Geico Advantage Insurance Company, Inc.,
                            Tara Carthew, Robert M. Miller, Tony Nicely, and Sura Omar

Appellate case number:      01-19-00489-CV

Trial court case number:    2018-62710

Trial court:                333rd District Court of Harris County

       Appellant, Reehan Malik, has filed a motion for leave to file an amended brief.
Appellant’s motion complies with the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 9.1(b), 9.4, 10.1(a). Appellant’s motion seeks to amend his brief to include
bookmarks, make minor corrections, and add an exhibit. Appellant indicates he conferred
with appellees, who do not oppose his motion. See TEX. R. APP. P. 10.3(a)(2).
       Our review of appellant’s original and amended opening briefs indicates that each
brief exceeds 21,000 words. Rule 9.4, however, limits appellant’s brief to 15,000 words.
See TEX. R. APP. P. 9.4(i)(2)(B). And although appellant’s briefs each include a certificate
of compliance, the certificates do not state the number of words in the document. TEX. R.
APP. P. 9.4(i)(3). Thus, the certificates are defective.
       Accordingly, the Court strikes appellant’s original and amended opening briefs. See
TEX. R. APP. P. 9.4(k). The Court orders appellant to file a brief that complies with the
Texas Rules of Appellate Procedure within 15 days of this order. See TEX. R. APP. P. 9.4,
38.1. Appellee’s brief will be due 30 days after appellant files his brief. TEX. R. APP. P.
38.6(b). The Court dismisses as moot appellant’s motion for leave to file an amended brief.
       It is so ORDERED.

Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court

Date: ___November 5, 2019____